Citation Nr: 0330949	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  94-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right thigh 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
right and left knee disorders.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
June 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota and a November 2000 rating decision of the RO in 
St. Petersburg, Florida.  

In the April 1994 rating action, the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a back disorder.  The veteran has perfected 
his appeal.  

In the November 2000, the RO denied the veteran's 
application to reopen his application for service connection 
for painful joints, left ankle, left knee, and left shoulder 
disorders.  In addition, the RO denied the claims for 
service connection for a right knee, right thigh, and right 
ankle disorder.  The veteran has perfected his appeal.  

The Board notes that the claim for service connection for a 
right knee disorder was certified to the Board on a de novo 
basis.  However, in an April 1984 rating decision the RO 
denied service connection for a bilateral knee disorder.  
The veteran was notified of that determination.  He did not 
appeal that matter.  Therefore, the April 1994 rating action 
became final.  Thus, the veteran's right knee disorder 
should be considered on a new and material evidentiary 
basis.  38 C.F.R. § 3.156(a) (2003).  

June 2001, the Board remanded this matter to the RO for 
further development.  This appeal has been returned to the 
Board for further development.  


REMAND

In a statement in support claim dated in August 2003, the 
veteran indicated that he was sending additional treatment 
records from the VA Medical Centers in Tampa and Orlando 
Florida.  Those records have not been associated with the 
veteran's claims file.  Thus, the Board is on notice that 
there is outstanding medical evidence that may be pertinent 
to the veteran's claims.  

In addition, the veteran submitted private medical evidence 
dated in February and June 2003 in support of his claim, 
after the appeal had been certified to the Board.  The 
veteran has not waived RO consideration of this matter; 
therefore, the evidence is remanded to the RO for 
appropriate action.  See 38 C.F.R. § 20.800, 20.1304 (2003); 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  In addition, those records 
reflect that the veteran was struck by a motor vehicle in 
October 2001 and that he was treated at the Orlando Regional 
Hospital.  However, the hospital treatment records have not 
been obtained and may be relevant to the veteran's claims.  

Finally, the Board observes that in a statement in support 
of claim the veteran asserted a claim of entitlement to 
service connection for gynecomastia as secondary to 
medications associated with his service-connected post-
traumatic stress disorder, or in the alternative entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  In October 2002, the veteran submitted a notice of 
disagreement with the RO's May 2002 rating decision denying 
service connection for gynecomastia.  This issue must thus 
be remanded to the RO for issuance of an appropriate 
statement of the case.  Manlicon v. West, 12 Vet. App. 238 
(1999).  

Accordingly the case is remanded to the RO for the 
following:

1.  The RO should contact the veteran 
and allow him the opportunity to 
resubmit and or identify additional VA 
medical records that he referred to in 
his August 2003 statement.  If the 
veteran identifies such records, the RO 
should obtain the documents and 
associate them with the claims file.  
With necessary authorization from the 
veteran, the RO should obtain the 
veteran's treatment records from the 
Orlando Regional Hospital dated in 
October 2001.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3 Thereafter, the RO should readjudicate 
the veteran's claims on appeal with 
consideration of the February and June 
2003 medical records.  

4.  If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

5.  A statement of the case should be 
issued addressing the issue of service 
connection for gynecomastia.  The 
veteran and his representative should be 
furnished VA Form 9 and advised that 
timely completion and filing of a 
substantive appeal is necessary to 
perfect an appeal with regard to this 
issue.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




